--------------------------------------------------------------------------------

Exhibit 10.34
 
L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
2008 DIRECTORS STOCK INCENTIVE PLAN
(As amended through December 31, 2016)



1.
Purpose of the Plan



The L3 Technologies, Inc. Amended and Restated 2008 Directors Stock Incentive
Plan (the "Plan") is designed:


(a)  to promote the long-term financial interests and growth of L3 Technologies,
Inc. (the "Corporation") and its Subsidiaries by attracting and retaining
Non-Employee Directors with the training, experience and ability to enable them
to make a substantial contribution to the success of the Corporation's business;
and


(b)  to further the alignment of interests of Non-Employee Directors with those
of the stockholders of the Corporation through opportunities for increased
stock, or stock-based, ownership in the Corporation.



2.
Definitions



As used in the Plan, the following words shall have the following meanings:


(a)          “Award” means any award granted pursuant to Section 3.


(b)          “Award Agreement” means an agreement described in Section 6 by the
Corporation for the benefit of a Participant, setting forth (or incorporating by
reference) the terms and conditions of an Award granted to a Participant.


(c)          "Board of Directors" means the Board of Directors of the
Corporation.


(d)          "Code" means the Internal Revenue Code of 1986, as amended.


(e)          "Committee" means the Compensation Committee of the Board of
Directors.


(f)          "Common Stock" or "Share" means common stock, par value $.01 per
share of the Corporation, subject to adjustments made under Sections 8 and 9 or
by operation of law.


(g)          "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


(h)          "Fair Market Value" means, unless otherwise defined in an Award
Agreement, the closing price of the Common Stock as reported on the composite
tape of New York Stock Exchange issues (or if, at the date of determination, the
Common Stock is not so listed or if the principal market on which it is traded
is not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee) on the relevant date, or, if no sale of the Common
Stock is reported for that date, the next preceding day for which there is a
reported sale.  The Committee shall determine the Fair Market Value of any
security that is not publicly traded, using criteria as it shall determine, in
its sole direction, to be appropriate for the valuation.
 

--------------------------------------------------------------------------------

(i)          “Non-Employee Director” means a director of the Corporation who is
not (i) an employee of the Corporation or any of its Subsidiaries, (ii) a
director, officer  or employee of any entity that owns, beneficially or of
record, directly or indirectly, 10% or more of the Common Stock outstanding on
the date of grant of the Award or (iii) a person that owns, beneficially or of
record, directly or indirectly, 10% or more of the Common Stock outstanding on
the date of grant of the Award.


(j)          "Participant" means a Non-Employee Director to whom one or more
grants of Awards have been made and such grants have not all been forfeited or
terminated under the Plan.


(k)          "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Corporation if each of the corporations, or
group of commonly controlled corporations, other than the last corporation in
the unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.



3.
Awards



(a)          Type of Awards.  Participants may be granted any of the following
types of Awards, either singly, in tandem or in combination with other Awards,
at such times and for such number of shares of Common Stock as shall be
determined from time to time by the Board of Directors (and/or the Committee to
the extent such authority is delegated thereto in whole or in part by the Board
of Directors):


(1)          Options.  An Option is an Award in the form of an option to
purchase shares of Common Stock that is not intended to comply with requirements
of Section 422 of the Code.  The exercise price of each Option granted under
this Plan shall not be less than the Fair Market Value of the Common Stock on
the date that the Option is granted.  No dividend equivalents may be paid on
unissued shares of Common Stock underlying an Award of Options.


(2)          Restricted Stock.  Restricted Stock is an Award of issued shares of
Common Stock (other than Minimum Ownership Stock) that are subject to
restrictions on transfer and/or such other restrictions on incidents of
ownership as the Committee may determine.  Unless otherwise provided by the
Committee in the applicable Award Agreement, the vesting period for Awards of
Restricted Stock shall be three years following date of grant.


(3)          Restricted Stock Units.  A Restricted Stock Unit is an Award of
bookkeeping credits that automatically convert into shares of Common Stock upon
satisfaction of a stated vesting period or requirement.  Restricted Stock Units
are not outstanding shares of Common Stock and do not entitle a Participant to
voting or other rights with respect to Common Stock; provided, however, that the
applicable Award Agreement may provide for the payment of dividend equivalents
on unissued shares of Common Stock underlying an Award of Restricted Stock
Units, on either a current or deferred or contingent basis, and either in cash
or in additional shares of Common Stock.


(4)          Minimum Ownership Stock.  Minimum Ownership Stock is an Award of
shares of Common Stock that are issued to the Participant in lieu of cash
compensation otherwise payable to the Participant in order to satisfy the
Corporation’s applicable stock ownership guidelines from time to time in
effect.  Minimum Ownership Stock shall not be subject to any vesting period or
requirement, but may be subject to restrictions on transfer and/or such other
restrictions on incidents of ownership as the Committee may determine.
 
2

--------------------------------------------------------------------------------

(b)          At or prior to the time of the grant of each Award the Committee
shall determine, and shall include or incorporate by reference in the Award
Agreement, such other conditions or restrictions on the grant or exercise of the
Award as the Committee deems appropriate.



4.
Shares of Common Stock Subject to the Plan



(a)          Subject to the provisions of Section 8 and this Section 4, the
maximum number of shares of Common Stock that may be issued pursuant to all
Awards under the Plan is 312,995.  Any unexercised, unconverted or undistributed
portion of any expired, cancelled, terminated or forfeited Award, or any
alternative form of consideration under an Award that is not paid in connection
with the settlement of an Award or any portion of an Award (including any shares
under an Award that are not issued in consideration for a cash settlement of
equivalent value), shall again be available for Awards under the Plan, whether
or not the Participant has received benefits of ownership (such as dividends or
dividend equivalents or voting rights) during the period in which the
Participant’s ownership was restricted or otherwise not vested.  For the
avoidance of doubt, the following shares of Common Stock shall not become
available for reissuance under the Plan: (1) shares tendered by Participants as
full or partial payment to the Corporation upon exercise of Options and (2)
shares withheld by, or otherwise remitted to, the Corporation to satisfy a
Participant’s tax withholding obligations in connection with an Award.


(b)          Shares of Common Stock deliverable under the terms of the Plan may
be, in whole or in part, authorized and unissued shares of Common Stock, or
issued shares of Common Stock held in the Corporation’s treasury, or both.


(c)          The Corporation shall at all times reserve a number of shares of
Common Stock (authorized and unissued shares of Common Stock, issued shares of
Common Stock held in the Corporation’s treasury, or both) equal to the maximum
number of shares of Common Stock that may be subject to outstanding Award grants
and future Award grants under the Plan.



5.
Administration of the Plan



(a)          The Plan shall be administered by the Committee or a subcommittee
appointed by the Committee.  The Committee may adopt its own rules of procedure,
and action of a majority of the members of the Committee taken at a meeting, or
action taken without a meeting by unanimous written consent, shall constitute
action by the Committee.  The Committee shall have the power and authority to
administer, construe and interpret the Plan, to make rules for carrying it out
and to make changes in such rules.  Any such interpretations, rules and
administration shall be consistent with the basic purposes of the Plan.


(b)          The participating members of the Committee administering the Plan
shall include only those members of the Committee who are “Non-Employee
Directors” (as defined in Rule 16b-3 promulgated under the Exchange Act).


(c)          Unless in contravention to any laws, rules and regulations
governing the Plan, including the Exchange Act, the Committee may delegate to
the chief executive officer and to other senior officers of the Corporation its
duties under the Plan subject to such conditions and limitations as the
Committee shall prescribe; provided that under no circumstances may the chief
executive officer or any other senior officer be delegated any authority
(including the authority to approve or award the grant of an Award), except as
permitted under New York and Delaware law.
 
3

--------------------------------------------------------------------------------

(d)          The Committee may employ attorneys, consultants, accountants,
appraisers, brokers or other persons in respect of the administration of the
Plan, who may be employees of the Corporation or outside advisers to the
Corporation.  The Committee, the Corporation, and the officers and directors of
the Corporation shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Corporation and all other interested persons.  No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or Award grants,
and all members of the Committee shall be fully protected, indemnified and held
harmless by the Corporation with respect to any such action, determination or
interpretation.



6.
Eligibility



Award grants may be made under this Plan only to Non-Employee Directors of the
Corporation. The terms, conditions and limitations of each Award granted under
the Plan shall be set forth or incorporated by reference in an Award Agreement,
in a form approved by the Committee, consistent, however, with the terms of the
Plan; provided, however, that such Award Agreement shall contain or incorporate
by reference provisions dealing with the treatment of Awards (including
forfeiture or acceleration of vesting of all or a portion of the Award) in the
event of the termination, death or disability of a Participant, or a change of
control of the Corporation.



7.
Limitations and Conditions



(a)          No Option may be exercised, converted or otherwise remain
outstanding, more than ten years after the date the Option was initially
granted.


(b)          Nothing contained herein shall affect the right of the Corporation
or its directors or stockholders to remove any Non-Employee Director in
accordance with the Certificate of Incorporation, By-laws of the Corporation or
applicable law.


(c)          Other than by will or by the laws of descent and distribution, no
benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void, except that Awards may be transferred to and
exercised by a family member or family members of a Participant, or transferred
to an irrevocable trust or trusts (or other similar estate planning entity or
entities) established for the benefit of a Participant and/or one or more of the
Participant’s family members.  No such benefit shall, prior to receipt thereof
by the Participant, be in any manner or subject to attachment, satisfaction or
discharge of the debts, contracts, liabilities, engagements, or obligations
arising in respect of torts of the Participant. The designation of a beneficiary
hereunder shall not constitute a transfer prohibited by the foregoing
provisions.


(d)          A Participant shall have no rights as a holder of Common Stock with
respect to any unissued securities covered by an Award until the date the
Participant becomes the holder of record of these securities.  Except as
provided in Section 8, no adjustment or other provision shall be made for
dividends or other stockholder rights, except to the extent that the Award
Agreement provides for dividend equivalents or similar economic benefits.
 
4

--------------------------------------------------------------------------------

(e)          During the lifetime of a Participant, an election as to benefits
and/or the exercise of Awards may be made only by such Participant or by his or
her guardian, trustee or other legal representative, except that Awards may be
transferred to and exercised by a family member or family members of a
Participant, or transferred to an irrevocable trust or trusts (or other similar
estate planning entity or entities) established for the benefit of a Participant
and/or one or more of the Participant’s family members.


(f)          Absent express provisions to the contrary, any grant of Awards
under this Plan shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Corporation or its
Subsidiaries and shall not affect any benefits under any other benefit plan of
any kind now or subsequently in effect under which the availability or amount of
benefits is related to level of compensation.  This Plan is not a "Retirement
Plan" or "Welfare Plan" under the Employee Retirement Income Security Act of
1974, as amended.


(g)          Unless the Committee determines otherwise, no benefit, Award or
other promise under the Plan shall be secured by any specific assets of the
Corporation or any of its Subsidiaries, nor shall any assets of the Corporation
or any of its Subsidiaries be designated as attributable or allocated to the
satisfaction of the Corporation's obligations under the Plan or any applicable
Award Agreement.


8.          Adjustments


If there shall occur any recapitalization, stock split (including a stock split
in the form of a stock dividend), reverse stock split, merger, combination,
consolidation, or other reorganization or any extraordinary dividend or other
extraordinary distribution in respect of the Common Stock (whether in the form
of cash, Common Stock or other property), or any split up, spin off,
extraordinary redemption, or exchange of outstanding Common Stock, or there
shall occur any other similar corporate transaction or event in respect of the
Common Stock, or a sale of substantially all the assets of the Corporation as an
entirety, then the Committee shall, in the manner and to the extent, if any, as
it deems appropriate and equitable to the Participants and consistent with the
terms of this Plan, and taking into consideration the effect of the event on the
holders of the Common Stock:


(a)          proportionately adjust any or all of:


(1)          the number and type of shares of Common Stock which thereafter may
be made the subject of Awards (including the specific maxima and numbers of
shares of Common Stock set forth elsewhere in this Plan),


(2)          the number and type of shares of Common Stock, other property or
cash subject to any or all outstanding Awards,


(3)          the grant, purchase or exercise price, or conversion ratio of any
or all outstanding Awards, or of the Common Stock or other property underlying
the Awards,
 
5

--------------------------------------------------------------------------------

(4)          the securities, cash or other property deliverable upon exercise or
conversion of any or all outstanding Awards, or


(5)          any other terms as are affected by the event; and/or


(b)          provide for:


(1)          an appropriate and proportionate cash settlement or distribution,
or


(2)          the substitution or exchange of any or all outstanding Awards, or
the cash, securities or property deliverable on exercise, conversion or vesting
of the Awards.


The Committee shall act prior to an event described in this Section 8 (including
at the time of an Award by means of more specific provisions in the Award
Agreement) if deemed necessary or appropriate to permit the Participant to
realize the benefits intended to be conveyed by an Award in respect of the
Common Stock in the case of an event described in this Section 8.



9.
Change in Control



The Committee may, in the Award Agreement, provide for the effect of a Change in
Control (as defined in the L3 Technologies, Inc. Amended and Restated 2008 Long
Term Performance Plan, as amended or replaced from time to time) on an Award. 
Such provisions may include, but are not limited to any one or more of the
following with respect to any or all Awards: (i) the specific consequences of a
Change in Control on the Awards; (ii) a reservation of the Committee's right to
determine in its discretion at any time that there shall be full acceleration or
no acceleration of benefits under the Awards; (iii) that only certain or limited
benefits under the Awards shall be accelerated; (iv) that the Awards shall be
accelerated for a limited time only; or (v) that acceleration of the Awards
shall be subject to additional conditions precedent (such as a termination of
employment following a Change in Control).


In addition to any action required or authorized by the terms of an Award, the
Committee may take any other action it deems appropriate to ensure the equitable
treatment of Participants in the event of a Change in Control, including but not
limited to any one or more of the following with respect to any or all Awards:
(i) the acceleration or extension of time periods for purposes of exercising,
vesting in, or realizing gain from, the Awards; (ii) the waiver of conditions on
the Awards that were imposed for the benefit of the Corporation, (iii) provision
for the cash settlement of the Awards for their equivalent cash value, as
determined by the Committee, as of the date of the Change in Control; or (iv)
such other modification or adjustment to the Awards as the Committee deems
appropriate to maintain and protect the rights and interests of Participants
upon or following the Change in Control.  The Committee also may accord any
Participant a right to refuse any acceleration of exercisability, vesting or
benefits, whether pursuant to the Award Agreement or otherwise, in such
circumstances as the Committee may approve.


Notwithstanding the foregoing provisions of this Section 9 or any provision in
an Award Agreement to the contrary, if any Award is accelerated to a date that
is less than six months after the date of the Award, the Committee may prohibit
a sale of the underlying Common Stock (other than a sale by operation of law in
exchange for or through conversion into other securities), and the Corporation
may impose legend and other restrictions on the Common Stock to enforce this
prohibition.
 
6

--------------------------------------------------------------------------------

10.
Amendment and Termination



(a)          The Committee shall have the authority to make such amendments to
any terms and conditions applicable to outstanding Awards as are consistent with
this Plan; provided that, except for adjustments under Section 8 hereof, no such
action shall modify any such Award in a manner adverse to the Participant
without the Participant's consent; provided further that, no amendment or
cancellation of an Award may effect a Repricing of such Award, except in
connection with an adjustment pursuant to Sections 8 or 9.  A “Repricing” means
any of the following: (i) changing the terms of an Award to lower its exercise
price or base price, (ii) cancelling an Award with an exercise price or base
price in exchange for other Awards with a lower exercise price or base price, or
(iii) cancelling an Award with an exercise price or base price at a time when
such price is equal to or greater than the Fair Market Value of the underlying
Common Stock in exchange for other Awards, cash or property.


(b)          The Board of Directors may at any time amend, suspend or terminate
this Plan, subject to any stockholder approval that may be required under
applicable law. Notwithstanding the foregoing, no such action, other than an
action under Section 8 or 9 hereof, may be taken that would modify an
outstanding Award in a manner adverse to the Participant without the
Participant’s consent, change the requirements relating to the Committee, or
(without obtaining stockholder approval) extend the term of the Plan.



11.
Purchase or Exercise Price; Withholding



The exercise or purchase price (if any) of the Common Stock issuable pursuant to
any Award and the withholding obligation, if any, under applicable tax laws
shall be paid at or prior to the time of the delivery of such Common Stock in
cash or, subject to the Committee's express authorization and the restrictions,
conditions and procedures as the Committee may impose, any one or combination of
(i) cash, (ii) the delivery of shares of Common Stock, or (iii) a reduction in
the amount of Common Stock or other amounts otherwise issuable or payable
pursuant to such Award.  In the case of a payment by the means described in
clause (ii) or (iii) above, the Common Stock to be so delivered or offset shall
be determined by reference to the Fair Market Value of the Common Stock on the
date as of which the payment or offset is made.



12.
Effective Date; Duration



This Plan was adopted by the Board of Directors of L-3 Communications Holdings,
Inc. (which subsequently merged with and into the Corporation (formerly known as
L-3 Communications Corporation)).  This Plan became effective upon the approval
of the stockholders of L-3 Communications Holdings, Inc. (which subsequently
merged with and into the Corporation (formerly known as L-3 Communications
Corporation)).  Subject to Section 10(b), this Plan shall remain in effect until
any and all Awards under this Plan have been exercised, converted or terminated
under the terms of this Plan and applicable Award Agreements.  Notwithstanding
the foregoing, no Award may be granted under this Plan after April 29, 2018;
provided, however, that any Award granted prior to such date may be amended
after such date in any manner that would have been permitted hereunder prior to
such date.
 
7

--------------------------------------------------------------------------------

13.
Governing Law



The validity, interpretation, construction and performance of this Plan and all
Award Agreements hereunder shall be governed by, and construed in accordance
with, the laws of the State of New York.



14.
Severability



If any provisions of this Plan or any applicable Award Agreement shall be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.



15.
Section 409A



Notwithstanding other provisions of the Plan or any Award Agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant.  In the event that it is
reasonably determined by the Board or Committee that, as a result of Section
409A of the Code, payments in respect of any Award under the Plan may not be
made at the time contemplated by the terms of the Plan or the relevant Award
agreement, as the case may be, without causing the Participant holding such
Award to be subject to taxation under Section 409A of the Code, the Corporation
will make such payment on the first day that would not result in the Participant
incurring any tax liability under Section 409A of the Code.



16.
Option Holding Period



Subject to the authority of the Committee under Sections 8 and 9, and except as
otherwise provided by the Committee or as allowed under Rule 16b-3 of the
Exchange Act, a minimum six month period shall elapse between the date of
initial grant of any Option and the sale of the underlying shares of Common
Stock, and the Corporation may impose legend and other restrictions on the
Common Stock issued on exercise of the Options to enforce this requirement;
provided, however, that such limitation shall not apply to the extent provided
by the Committee on account of the Participant’s death, permanent disability or
retirement or in the event of a Change in Control.



17.
Compliance with Laws; Exculpation and Indemnity



This Plan, Award Agreements, and the grant, exercise, conversion, operation and
vesting of Awards, and the issuance and delivery of shares of Common Stock
and/or other securities or property or the payment of cash under this Plan,
Awards or Award Agreements, are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal insider trading, registration, reporting and other securities
laws and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may be necessary or, in the opinion of
counsel for the Corporation, advisable in connection therewith.  Any securities
delivered under this Plan shall be subject to such restrictions (and the person
acquiring such securities shall, if requested by the Corporation, provide such
evidence, assurance and representations to the Corporation as to compliance with
any of such restrictions) as the Corporation may deem necessary or desirable to
assure compliance with all applicable legal requirements.
 
8

--------------------------------------------------------------------------------

Neither the Corporation nor any member of the Board of Directors or of the
Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application of this Plan, shall have any liability to any party for any action
taken or not taken in good faith under this Plan or for the failure of an Award
(or action in respect of an Award) to realize intended tax consequences, to
qualify for exemption or relief under Rule 16b-3 or to comply with any other
law, compliance with which is not required on the part of the Corporation.



18.
Non Exclusivity of Plan



Nothing in this Plan shall limit or be deemed to limit the authority of the
Corporation, the Board or the Committee to grant awards or authorize any other
compensation, with or without reference to the Common Stock, under any other
plan or authority.

 
9

--------------------------------------------------------------------------------